 1 DMITRY Y. GUROVICH, SBN 181427
   GUROVICH, BERK & ASSOCIATES, APC
 2 15250 Ventura Blvd., Suite 1220
   Sherman Oaks, CA 91403
 3 Telephone: (818) 205-1555
   Facsimile: (818) 205-1559
 4 Email: gba_law@yahoo.com

 5 Attorneys for Defendant
   Rouslan Akhmerov
 6

 7
                                IN THE UNITED STATES DISTRICT COURT
 8
                                   EASTERN DISTRICT OF CALIFORNIA
 9
10   UNITED STATES OF AMERICA,                        CASE NO. 14-CR-00083
11                                Plaintiff,          STIPULATION REGARDING MODIFICATION OF
                                                      RELEASE CONDITIONS; FINDINGS AND
12                         v.                         ORDER
13   ROUSLAN AKHMEROV,
14                               Defendant.           COURT: Hon. Garland E. Burrell, Jr.
15

16                                               STIPULATION

17         Plaintiff United States of America, by and through its counsel

18 of record, and defendant, by and through Defendant’s counsel of

19 record, hereby stipulate as follows:

20         1.      Defendant has lost his job as an Uber/Lift driver after his

21 employers, Uber and Lift, found out about this case.                          Defendant has

22 not been successful in securing other employment but for one that

23 requires him to travel to other states as a sales person for a

24 distribution company selling various types of clothing. Defendant

25 will be traveling to various trade shows and stores offering these

26 products.
27         2.      Both the Government and Pretrial services have no objection

28 to said employment and have agreed that the location

      STIPULATION REGARDING MODIFICATION OF RELEASE
                                                      1
30    CONDITIONS
 1 monitoring/curfew conditions for the Defendant are to be removed. Any

 2 travel requests for employment, however, would still have to be

 3 approved in advance by Pretrial Services.             Even with the removal of

 4 the conditions Defendant Akhmerov would still have to submit his

 5 flight/hotel/employment proof prior to his travel.

 6        3.      Defendant Akhmerov will have to adhere to the following

 7 conditions:

 8                a)      You must report to and comply with the rules and

 9        regulations of the Pretrial Services Agency;

10                b)      You must report in person to the Pretrial Services

11        Agency on the first working day following your release from

12        custody;

13                c)      You must reside at a location approved by the pretrial

14        services officer and not move or absent yourself from this

15        residence for more than 24 hours without the prior approval of

16        the pretrial services officer;

17                d)      You must cooperate in the collection of a DNA sample;

18                e)      You must restrict your travel to the Central and

19        Eastern Districts of California unless otherwise approved in

20        advance by the pretrial services officer;

21                f)      You must surrender your passport and not obtain a

22        passport or other travel documents during the pendency of this

23        case;

24                g)      You must not possess, have in your residence, or have

25        access to a firearm/ammunition, destructive device, or other

26        dangerous weapon; additionally, you must provide written proof

27        of divestment of all firearms/ammunition currently under your

28        control;

     STIPULATION REGARDING MODIFICATION OF RELEASE
                                                     2
30   CONDITIONS
 1                h)      You must seek and/or maintain employment and provide

 2        proof of same as requested by your pretrial services officer;

 3                i)      You must report any contact with law enforcement to

 4        your pretrial services officer within 24 hours;

 5                j)      You must not associate or have any contact with co-

 6        defendants unless in the presence of counsel or otherwise

 7        approved in advance by the pretrial services officer;

 8                k)      You must not use or possess access devices/credit

 9        cards in any name other than your true name.

10        4.      Counsel for defendant believes that failure to grant the

11 above-requested modifications would deny Defendant the ability to

12 financially sustain himself while out of custody.                    In fact, Defendant

13 does not have any funds to pay rent and is looking to borrow this

14 sum.     Securing this employment is critical.

15

16        IT IS SO STIPULATED.

17

18
     Dated:     November 5, 2018                         McGREGOR SCOTT
19                                                       United States Attorney
20
                                                         /s/ MATTHEW YELOVICH
21                                                       MATTHEW YELOVICH
                                                         Assistant United States Attorney
22

23
     Dated:     November 5, 2018                         /s/ DMITRY Y. GUROVICH
24                                                       DMITRY Y. GUROVICH
                                                         Counsel for Defendant
25
                                                         Rouslan Akhmerov
26
27

28

     STIPULATION REGARDING MODIFICATION OF RELEASE
                                                     3
30   CONDITIONS
 1                                         FINDINGS AND ORDER

 2        IT IS SO FOUND AND ORDERED.

 3        Dated:       November 15, 2018

 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

     STIPULATION REGARDING MODIFICATION OF RELEASE
                                                     4
30   CONDITIONS
